United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 07-2568
                                   _____________



Martin Marietta Materials, Inc.;           *
Hunt Martin Materials, LLC,                *
                                           *
             Appellee,                     *      Appeal from the United States
                                           *      District Court for the
      v.                                   *      Western District of Missouri.
                                           *
The City of Greenwood, Missouri,           *          [UNPUBLISHED]
                                           *
             Appellant.                    *

                                 ________________

                                 Submitted: April 15, 2008
                                     Filed: July 10, 2008
                                 ________________

Before WOLLMAN, HANSEN and MELLOY, Circuit Judges.
                      ________________

PER CURIAM.

       The City of Greenwood, Missouri, filed this interlocutory appeal from the
district court’s1 order entered on June 26, 2007, which issued a preliminary injunction
against the City of Greenwood, Missouri, prohibiting the City from enforcing its


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
Ordinance No. 2007-02-01-02, a commercial use streets ordinance passed by the City
Council on February 1, 2007. Our careful review satisfies us that the district court did
not rely on any clearly erroneous factual findings or erroneous legal conclusions, see
PCTV Gold, Inc. v. SpeedNet, LLC, 508 F.3d 1137, 1142-43 (8th Cir. 2007) (stating
standard of review and recognizing the wide latitude afforded district courts in issuing
preliminary injunctions); Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114
(8th Cir. 1981) (listing preliminary injunction factors), and we summarily affirm. See
8th Cir. R. 47B. Our affirmance does not prejudice either party's ability to contest any
decision made by the district court to issue or to decline to issue a permanent
injunction relating to the same ordinance.

      The Motion for Emergency Stay of District Court Proceedings filed by the
Appellant, City of Greenwood, Missouri, has been considered by the court and is
denied.

      Mandate to issue forthwith.
                      ______________________________




                                          -2-